DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Nov. 12, 2020, the applicants have canceled claims 1-50 and furthermore, have added new claims 51-74.
3. Claims 51-74 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 51-54, 56-62, 64-70 and 72-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating multiple sclerosis (MS), does not reasonably provide enablement for treating every known demyelinating disease, remyelinating nerves of every known disease and attenuating demyelination of nerves of every disease known in the art.  The specification does not enable any person skilled in the art to which it pertains, or with use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches efficacy of nalmefene in mice  EAE model of multiple sclerosis (MS) in examples 1-13 (see pages 30-35 of specification). Based on these teachings, nalmefene will have therapeutic utility for treating demyelinating disease represented by MS, remyelination of nerves in MS and attenuating demyelination of nerves in MS. There is no teaching or guidance present either in the specification or prior art references provided showing that EAE represents model of every known demyelinating disease in the art including optic neuritis, devic’s disease, neuropathies, myelopathies, tabes counterpart, leukoencephalopathy, copper deficiency, leukodystrophies, Guillain-barre syndrome and charcot marie tooth disease. There are no working examples present showing efficacy of nalmefene in animal models of every known demyelinating disease in the art including optic neuritis, devic’s disease, neuropathies, myelopathies, tabes counterpart, leukoencephalopathy, copper .
 
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 51-74 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (U.S. Patent 4,994,466, cited on applicant’s form 1449).
Sherman teaches treating multiple sclerosis (MS) by nalmefene (see example in column 3 as well as claims). Sherman meets all the limitations of instant claims when demyelinating disease is MS, remyelination of nerves or attenuation of demyelination of nerves occurs in MS except that Sherman does not specifically mention remyelination of nerves, attenuation of demyelination of nerves, clinical outcomes or reductions of clinical symptoms. However, Sherman does teach treating MS, a demyelinating disease following administration of nalmefene. Therefore, remyelination of nerves, attenuation of demyelination of nerves, clinical outcomes or reductions of clinical symptoms will be inherent following administration of nalmefene for treating MS.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                          /CHARANJIT AULAKH/                                          Primary Examiner, Art Unit 1625